Title: From John Adams to Robert Waln, Jr., 19 November 1822
From: Adams, John
To: Waln, Robert, Jr.



Dear Sir.
Montezillo 19th November 1822

I have received your obliging favour of the 15th. Instant. It relates to a Subject, dear to my memory and my heart. The Honble: Roger Sherman was one of the most cordial friends which I ever had in my life. Destitute of all literary and scientifick education but such as he acquired by his own exertions, he was one of the most sensible men in the World. The clearest head and the steadiest heart. It is praise enough to say, that the late Chief Justice Ellsworth told me, that he had made Mr Sherman his model in his youth. Indeed I never knew two men more alike, except that the Chief Justice had the advantage of a liberal education and somewhat more extensive reading.
Mr Sherman was born in the State of Massachusetts and in the Town of Dedham, and was one of the soundest and strongest pillars of the Revolution.
I am Sir, your most Obedient & humble Servant, / wishing you success in your Biography—
John Adams.